              Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 COMMONWEALTH OF MASSACHUSETTS

                                  Plaintiff,
        v.
 UNITED STATES DEPARTMENT OF                                    COMPLAINT
 EDUCATION,                                                     CIVIL ACTION NO: _______
        and
 ELISABETH DEVOS, in her official capacity as
 Secretary of Education,
                                  Defendants.


                                       INTRODUCTION

       1.      The Commonwealth of Massachusetts (the “Commonwealth”), by and through

Attorney General Maura Healey (the “AGO”), brings this action against the United States

Department of Education (the “Department”) and Secretary of Education Elisabeth DeVos, in

her official capacity as the Secretary of the Department.

       2.      This lawsuit challenges the Department’s failure to adequately consider an

application submitted by the AGO, seeking the cancellation of federal student loan debt incurred

by Massachusetts students who attended Corinthian Colleges, Inc. (“Corinthian”), a notoriously

deceptive business which operated two for-profit college campuses in Massachusetts under the

“Everest Institute” brand: Everest Institute, Brighton and Everest Institute, Chelsea (together,

“Everest MA”).

       3.      The AGO investigated and prosecuted Corinthian for serious and substantial

consumer fraud. In fact, the Department has itself found that Corinthian, whose Massachusetts

campuses are now closed as a result of Corinthian’s bankruptcy and dissolution, engaged in

egregious job placement rate misrepresentations to prospective students in Massachusetts.

                                                 1
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 2 of 19



       4.      Nearly four years ago, on November 30, 2015, the AGO submitted a claim to the

Department that students who enrolled at Corinthian’s Massachusetts campuses between 2007

through 2014 were entitled to a defense to the repayment of the federal student loans they

incurred (the “Defense to Repayment Application” or “DTR Application”). This claim for

federal loan forgiveness, proffered to the Department by the AGO on behalf of former

Corinthian students in Massachusetts, described the school’s widespread illegal conduct and

included over 2,700 pages of supporting documentation. The DTR Application specifically

identified 7,241 students entitled to a loan discharge.

       5.      This Court already has ruled that the AGO’s DTR Application validly asserted a

borrower defense on behalf of these 7,241 former students and that the Department has an

obligation to act on the application. Nonetheless, the Department has failed to explicitly grant or

reject the relief requested in the DTR Application. Instead, the Department has continued to

collect on the loans of former Massachusetts Corinthian students, including by seizing the tax

refunds and garnishing the wages of individuals specifically named by the AGO as qualifying for

loan cancellation.

       6.      By continuing to initiate involuntary collection against former Massachusetts

Corinthian students, the Department has in fact finally decided that the AGO’s DTR Application

is insufficient to establish a borrower defense for any and all 7,241 individuals. It has done so

without providing any explanation for its decision and in the face of evidence that

incontrovertibly entitles Massachusetts borrowers to relief.

       7.      The Commonwealth seeks an order setting aside this decision as arbitrary and

capricious, in violation of the Administrative Procedure Act, 5 U.S.C. § 706(2).




                                                  2
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 3 of 19



                                            PARTIES

       8.      The Commonwealth of Massachusetts, represented by Attorney General Maura

Healey, is a sovereign state of the United States of America.

       9.      Through its DTR Application, the AGO submitted borrower defense to repayment

claims to the Department covering more than 7,200 Massachusetts borrowers.

       10.     Defendant United States Department of Education is an executive agency of the

United States government. The Department’s principal address is 400 Maryland Avenue, SW,

Washington, DC 20202.

       11.     Defendant Elisabeth DeVos is the Secretary of the United States Department of

Education. Her official address is 400 Maryland Avenue, SW, Washington, DC 20202.

                                JURISDICTION AND VENUE

       12.     This Court has federal question jurisdiction under 28 U.S.C. § 1331 because this

action arises under the Administrative Procedure Act (the “APA”), 5 U.S.C. §§ 701-706, and the

Higher Education Act and its amendments, 20 U.S.C. § 1001, et seq. In addition, the Court has

jurisdiction to compel an officer or employee of the Department, including the Secretary, to

perform his or her duty under 28 U.S.C. § 1361.

       13.     Venue is proper in this judicial district because a substantial part of the events or

omissions giving rise to the claims occurred here, 28 U.S.C. § 1391(e)(1)(B), and the

Commonwealth is a resident of this judicial district, 28 U.S.C. § 1391(e)(1)(C).

       14.     This Court is authorized to award the requested declaratory and injunctive relief

under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, the APA, 5 U.S.C. § 706, the

Mandamus Act, 28 U.S.C. § 1361, and the Higher Education Act, 20 U.S.C. § 1082.




                                                 3
               Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 4 of 19



                    STATUTORY AND REGULATORY FRAMEWORK

Federal Loans and Borrower Defense to Repayment

        15.     The Department oversees and is responsible for the federal student loan programs

under Title IV of the Higher Education Act (“HEA”), 20 U.S.C. § 1071, et seq. The federal

student loan programs are central components of the financial aid provided to students under

Title IV. These programs are designed to provide critical assistance to students and expand

access to higher education for students who could not otherwise afford to pursue a degree or

certificate.

        16.     Federal student loan debts are not dischargeable in bankruptcy except where

repaying the loan would cause undue hardship. See 11 U.S.C. § 523(a)(8).

        17.     The Department possesses extensive authority to collect defaulted student loans,

including the power to seize federal tax refunds and certain government benefits and

administratively garnish wages through the Debt Collection Improvement Act, 31 U.S.C. § 3701,

et seq. See 31 U.S.C. §§ 3711, 3716, 3720A, & 3720D.

        18.     Pursuant to § 455(h) of the HEA, the Department issued the Borrower Defense

Regulation in 1995. The Borrower Defense Regulation provides that a federal Direct Loan

borrower may assert “as a defense against repayment, any act or omission of the school attended

by the student that would give rise to a cause of action against the school under applicable State

law.” 34 C.F.R. § 685.206(c)(1) (emphasis added). If the borrower’s defense against repayment

is successful, the Department must notify “the borrower that the borrower is relieved of the

obligation to repay all or part of the loan and associated costs and fees that the borrower would

otherwise be obligated to pay.” 34 C.F.R. § 685.206(c)(2).

        19.     Following implementation of the Borrower Defense Regulation, all Direct Loans

have been issued pursuant to a Master Promissory Note that provides borrowers with notice that
                                                 4
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 5 of 19



borrowers “may assert, as a defense against collection of [a borrower’s] loan, that the school did

something wrong or failed to do something that it should have done,” as long as “the school’s act

or omission directly relates to [the borrower’s] loan or to the educational services that the loan

was intended to pay, and if what the school did or did not do would give rise to a legal cause of

action against the school under applicable state law.”

Massachusetts Consumer Protection Act

       20.     State law provides the basis for borrower defense for all federal student loans at

issue in this lawsuit. 34 C.F.R. § 685.206(c) (eff. until Oct. 16, 2018); 34 C.F.R. § 682.209(g).

       21.     The Massachusetts Consumer Protection Act, M.G.L. c. 93A, § 2, prohibits

“[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

trade or commerce[.]”

       22.     Pursuant to the AGO’s express authority to promulgate rules and regulations

interpreting the Massachusetts Consumer Protection Act, the AGO has promulgated regulations

addressing the conduct of for-profit and occupational schools. As of 2014, these regulations have

included the following language:

       In recent years, there has been a proliferation of for-profit and occupational post-
       secondary educational institutions that intensively market degree and non-degree
       programs to students. Many of these schools accept state and federal funds in the
       form of student grants and loans to finance student enrollment. Certain widespread
       acts and practices in the for-profit and occupational school industry continue to
       unfairly harm consumers, frequently leaving students with few career opportunities
       and significant student debt. The Attorney General, therefore, has updated and
       amended the 1978 regulations by replacing 940 C.M.R. 3.10 with 940 C.M.R.
       31.00, to address problems experiences by consumers when they seek or are
       enrolled in for-profit schools or occupational programs.

940 C.M.R. 31.01.

       23.     The AGO is expressly authorized to bring enforcement actions under the

Massachusetts Consumer Protection Act in Massachusetts Superior Court. M.G.L. c. 93A, § 4.

                                                 5
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 6 of 19



                                  FACTUAL ALLEGATIONS

A.     The AGO Provided Evidence of Misconduct at Corinthian and Requested
       Automatic Loan Discharges

       24.     In 2011, the AGO began investigating Corinthian for violating the Massachusetts

Consumer Protection Act, M.G.L. c. 93A, § 2. As part of that investigation, the AGO obtained

and reviewed records from Corinthian, its accreditor, its successor, lenders, and other parties;

reviewed over 650 surveys from former students; and interviewed more than 100 former

Corinthian employees and students. The AGO also independently conducted nearly 1,000

employment verifications.

       25.     On April 3, 2014, Massachusetts filed suit in Massachusetts Superior Court

against Corinthian for violations of the Massachusetts Consumer Protection Act. These

violations included making false or misleading representations regarding: (1) the urgency of

enrollment; (2) the nature, character, and scope of Corinthian training programs and the quality

of instruction; (3) the transferability of credits earned at Corinthian’s Massachusetts campuses;

(4) the availability of externships and training opportunities; (5) the likelihood of obtaining

employment in a related field; (6) the availability of job placement services; and (7) the wages

and salaries students could expect following graduation.

       26.     On June 6, 2016, the Massachusetts Superior Court found Corinthian liable for

violating the Massachusetts Consumer Protection Act after ruling upon the Commonwealth’s

motion for summary judgment.

       27.     On August 1, 2016, the Court ordered Corinthian to pay restitution of

$67,333,019, representing refunds of all costs paid by all graduates of Everest MA’s Dental

Assistant, Medical Assistant, Medical Administrative Assistant, Medical Insurance Billing and

Coding, and Massage Therapy programs who enrolled between July 1, 2007 and June 30, 2014.


                                                  6
                Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 7 of 19



These programs comprise all programs offered by Corinthian at Everest MA during this time

period.

          28.    Corinthian, insolvent and in bankruptcy, did not pay the judgment that

Massachusetts secured.

          29.    While litigation was pending, the AGO brought the issue of Corinthian’s illegal

acts—which establish defenses to loan repayment under the Borrower Defense Regulation—to

the attention of the Department. On November 30, 2015, the AGO submitted its DTR

Application to the Department, together with more than 2,700 pages of investigatory findings,

supporting evidence, and attestations from former Corinthian students.

          30.    A key component of the evidence in the DTR Application involved audits of the

in-field job placement rates that Corinthian published for its Massachusetts campuses. The AGO

audited these claimed placement rates for certain cohorts by verifying the underlying individual

job placements with the alleged employers, and in certain cases, the students. Through this

process, the AGO determined that Corinthian had inflated its in-field job placement rates by

falsifying jobs, counting jobs regardless of field, and counting temporary positions or

unsustainable employment.

          31.    Compounding this deception, student reports indicate that Corinthian’s sales

representatives routinely cited in-field job placement rates that exceeded the falsified written

rates.

          32.    The DTR Application also provided significant evidence regarding high-pressure

sales tactics. The evidence submitted with the DTR Application shows that Corinthian often

rushed and pressured students into uninformed and ill-advised enrollment decisions.




                                                 7
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 8 of 19



       33.     Additionally, the DTR Application included evidence that students did not receive

the education Corinthian promised. Corinthian’s sales representatives promised students a high-

quality, hands-on educational experience with professional instructors and small classes;

placement in relevant externships; and assistance with job placement, resume writing, and

interviewing. But once students had signed enrollment contracts and promissory notes,

Corinthian failed to provide the promised education or career services upon which the students

were relying. Many students reported a dangerous, inadequate, and inappropriate learning

environment. There were consistent student reports of cheating, on-campus violence, and drug

use, as well as apathetic teachers and unresponsive administrators.

       34.     In total, the DTR Application requested discharges of all federal student loans—

including Parent PLUS loans—taken out to finance students’ education at Everest, for all Everest

MA students who enrolled between 2007 and 2014. The AGO sought this relief because of the

following violations of state law, all carefully documented by student affidavits, survey

responses, and other evidence:

               a.     Corinthian misled and deceived students about in-field job placement
                      rates;

               b.     Corinthian misrepresented the availability of career services;

               c.     Corinthian engaged in high pressure sales tactics;

               d.     Corinthian misrepresented the quality and type of education and
                      instruction;

               e.     Corinthian misrepresented the qualifications of instructors;

               f.     Corinthian misrepresented the learning environment and failed to provide
                      a safe learning environment;

               g.     Corinthian misrepresented the salaries of graduates;

               h.     Corinthian misrepresented the transferability of credits;

               i.     Corinthian misrepresented student externships; and
                                                8
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 9 of 19



               j.      Corinthian misled students about their ability to benefit from its programs.

       35.     Among the attachments to the AGO’s DTR was Exhibit 4, which contained

information about 7,241 Everest MA students, including each student’s name, dates of

enrollment, contact information, and programs attended. The AGO requested full, automatic loan

discharges for each of these individuals.

       36.     The DTR Application included the following discussion of the importance of an

automatic discharge:

               Given the enclosed evidence of widespread abuse, it is important that the
               Department of Education automatically discharge the loans of Corinthian’s
               Massachusetts borrowers, and not require borrowers to submit individual
               applications. It is well beyond the resources of borrowers to investigate
               cohort placement rates or aggregate witness statements. Navigating defense
               to repayment applications and gathering associated required documentation
               can also present significant hurdles, particularly in the case of a closed
               school like Corinthian.

       37.      On January 8, 2016, the Department responded to the AGO in a two-page letter,

acknowledging receipt and careful review of the DTR Application and its attachments. The

Department anticipated “providing a fair, transparent, and efficient process for debt relief for all

students” and “working with [the AGO] for the benefit of Massachusetts students.”

B.     The Department Failed to Adequately Consider the DTR Application to the
       Detriment of Massachusetts Residents

       38.     The Department has not treated the DTR Application as a valid borrower defense

to repayment claim and has not granted the requested discharges.

       39.     Instead, the Department has continued its efforts to collect the debts of students

included in the DTR Application.

       40.     The DTR Application included survey responses, affidavits, and statements from

many specific students. The Department has specific information about Corinthian’s conduct

with respect to those individuals.

                                                  9
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 10 of 19



       41.     The DTR Application also specifically identified other students, who did not

provide survey responses, affidavits, or statements. The AGO explained that these students were

also subjected to Corinthian’s unlawful practices and were entitled to loan discharges.

       42.     In previous litigation before this Court, the Department clearly indicated that it

does not consider the DTR Application to constitute a borrower defense to repayment claim,

stating that the Department “was not required to consider the [DTR Application] from the

Massachusetts Attorney General to be a ‘borrower defense claim’ by the [plaintiffs in that

matter].” Defendants’ Reply Brief at 12, Williams v. DeVos, No. 16-11949, ECF No. 26 (D.

Mass. March 31, 2017).

       43.     Ruling on cross motions for summary judgment in Williams v. DeVos, on October

24, 2018, this Court found “that Attorney General Healey’s DTR submission was sufficient to

require the Secretary to determine the validity of the plaintiffs’ borrower defense. It rejects the

Secretary’s assertion that Attorney General Healey needed a signed statement (or its equivalent)

from each individual borrower before the DTR Application could invoke borrower defense

proceedings on each identified student’s behalf.” Williams v. DeVos, No. 16-11949, ECF No. 99

(D. Mass. Oct. 24, 2017) (“Williams Order”).

       44.     The Court vacated the certification of the Williams plaintiffs’ debts for collection

through offset, declared that the DTR Application required the Secretary to render a decision on

the merits of Plaintiffs’ borrower defenses, remanded the matter to the Secretary for a

redetermination of her certification decision, and retained jurisdiction in the event of an appeal

from or challenge to the resulting administrative decision. Id.




                                                 10
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 11 of 19



       45.     Counsel for the Department informed the AGO that the Department did not

interpret the Williams Order “as requiring the Department of Education to take any action with

respect to any individuals other than the two named Plaintiffs” in that lawsuit.

       46.     Instead, the Department continued involuntary collections against borrowers

listed in Exhibit 4 to the DTR Application without explicitly ruling upon the DTR Application,

even after the Williams Order.

       47.     In so doing, the Department constructively denied the AGO’s DTR.

       48.     One affected former Corinthian student is Diana Vara, who enrolled in the

medical assistant program at Everest Chelsea in December 2013 and graduated from the

program. She is specifically listed in Exhibit 4 to the DTR, and the AGO requested that her loans

be discharged. The Department has found that the students who enrolled in her program during

the period in which she was enrolled were subject to job placement misrepresentations.

Nevertheless, the Department has instituted involuntary collections against Ms. Vara, including

an offset of her tax refund on April 24, 2019.

C.     The Department’s Actions Harm Massachusetts Borrowers and Residents

       49.     The Department’s constructive denial of the DTR Application and its refusal to

grant loan discharges to former Corinthian students in Massachusetts have harmed thousands of

Massachusetts residents who were defrauded by Corinthian. These former Corinthian students

have been subjected to continuing collection activities and continue to have delinquent or

defaulted federal loans listed on their credit reports. As a result, the economic health and well-

being of these borrowers and their families have been substantially harmed.

       50.     The Department’s actions have negatively affected borrowers’ financial and

educational opportunities, limiting their ability to obtain employment and housing and



                                                 11
               Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 12 of 19



constraining their ability to continue their education in order to improve their lives and support

their families.

         51.      Federal law prohibits students with defaulted federal loans from obtaining grants,

loans or work assistance under Title IV. 20 U.S.C. § 1091(a)(3); 34 C.F.R. § 668.32(g)(1). As

such, many borrowers who defaulted on their Corinthian loans will be ineligible for additional

financial aid, including additional federal loans and participation in the Federal Work-Study

Program until the Department acts on the DTR Application.

         52.      For borrowers not in default, their Corinthian loans count against maximum

aggregate federal loan limits, thereby limiting the amount of further loans available for them to

continue their education.

         53.      Examples of specific students harmed by the Department’s actions are detailed

below.

D.       The Department’s Actions Harm Massachusetts’ Sovereign and Quasi-Sovereign
         Interests

         54.      Massachusetts has “quasi-sovereign” interests in the health and well-being—both

physical and economic—of its residents, including former Corinthian students and their families.

The Commonwealth’s interests extend to the availability of financial and educational

opportunities for these residents, their ability to continue their education and obtain higher-

paying jobs to support themselves and their families, and their ability to improve their lives after

having fallen victim to predatory schools.

         55.      Furthermore, Massachusetts has a longstanding interest in promoting consumer

protection, including in stopping, preventing, and redressing fraud in connection with the

advertising and sale of educational services by for-profit colleges within its borders. These




                                                  12
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 13 of 19



consumer protection interests include ensuring that Massachusetts consumer protection laws are

adequately enforced and that the victims of predatory schools receive full restitution.

       56.     Massachusetts also has an interest in promoting opportunities for education in

Massachusetts’ public colleges and universities and in deterring private, predatory schools from

unfairly competing with them. Massachusetts devotes extensive resources towards post-

secondary education of its residents, recognizing that post-secondary education is an integral

aspect of living and working in Massachusetts.

       57.     States have historically been the primary regulators of higher education,

performing this function prior to the existence of the federal government. Currently,

Massachusetts is a member of the “triad” of actors—the federal government, state governments,

and accreditors—that regulate post-secondary education. One of the State’s primary roles in the

triad is consumer protection. Accordingly, Massachusetts has a strong interest in the regulation

of post-secondary schools within its borders.

       58.     The Higher Education Act increased the role of the federal government in post-

secondary education, primarily by creating the system of grants, subsidies, and loans that fund

higher education to this day. Federal law provides the exclusive means to discharge student loan

debt. Because of the cost of education, federal aid plays a significant role in access to education

within Massachusetts. Massachusetts has an interest in making sure that Massachusetts residents

are able to obtain appropriate relief when Massachusetts law is violated, including in connection

with these loans which substantially impact the ability of Massachusetts students to continue

their education.

       59.     The Department’s failure to consider and act upon the DTR Application and

rejection of the AGO’s authority to submit defense to repayment applications on behalf of



                                                 13
              Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 14 of 19



harmed student borrowers, has caused injury to the Commonwealth’s sovereign and quasi-

sovereign interests and has undermined the Commonwealth’s ability to vindicate the interests of

defrauded consumers and ensure their economic well-being.

E.     The Department’s Actions Harm Massachusetts Public Colleges and Universities

       60.      The Department’s actions directly and indirectly harm Massachusetts public

colleges and universities.

       61.      The mission of Massachusetts’ public colleges and universities is set by statute.

Massachusetts General Law, Part I, Title II, Chapter 15A, Section 1 states that: “[b]y maintaining

a high quality system of public colleges and universities, the commonwealth moves toward

achieving the following goals:

                (a) to provide its citizens with the opportunity to participate in academic
                and educational programs for their personal betterment and growth, as well
                as that of the entire citizenry;
                (b) to contribute to the existing base of research and knowledge in areas of
                general and special interest, for the benefit of our communities, our
                commonwealth and beyond; and
                (c) to understand the importance of higher education to the future of the
                economic growth and development of the commonwealth, and, by so doing,
                prepare its citizens to constitute a capable and innovative workforce to meet
                the economic needs of the commonwealth at all levels.
       62.      The Department’s failure to consider the DTR Application prevents former

Corinthian students from enrolling in Massachusetts’ public colleges and universities because of

their outstanding student loans related to Corinthian. In particular, Massachusetts community

colleges are required to admit any Massachusetts resident possessing a high-school diploma or

equivalent.

       63.      As detailed above, federal law prohibits students from securing additional federal

financial aid when they have either defaulted on their federal student loans or reached the

maximum aggregate federal-loan limit. 20 U.S.C. § 1091(a)(3); 34 C.F.R. § 668.32(g).

                                                 14
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 15 of 19



       64.     Additionally, regardless of the availability of federal aid, many students are

unable to take on the additional debt burden necessary to continue their education as a result of

their outstanding Corinthian debt.

       65.     As an example, former Corinthian student N.A. attended Everest Institute in

Brighton, Massachusetts in 2010 and 2011. She obtained federal loans to attend Everest. She

graduated in 2011 and has not been able to find a job in her field of study with her Everest

diploma. N.A. is interested in enrolling in Roxbury Community College to continue her

education but is unable to do so because of her outstanding Corinthian federal student loan debt.

If her defaulted Corinthian loans were fully discharged, N.A. would be eligible for additional

financial aid and would be able to afford to continue her education at a Massachusetts

Community College. N.A. is one of the students covered by the DTR Application.

       66.     As another example, former Corinthian student G.C. graduated from Everest

Institute in Chelsea, Massachusetts in 2014. G.C. obtained federal student loans to attend

Everest. She was enrolled in Everest’s medical assistant program for the purpose of obtaining a

phlebotomy certification. While G.C. was enrolled at Everest, the school canceled its

phlebotomy certification program. To this day, G.C. has been unable to obtain a job in her field

of study with her Everest diploma. G.C. would like to continue her education by enrolling at

Roxbury Community College. When she sought to enroll, she was informed that she was not

eligible for financial aid due to her outstanding federal loan debt. Without additional federal aid,

she cannot afford to continue her education at Roxbury Community College. If G.C.’s Corinthian

federal student loans were fully discharged, G.C. would be eligible for additional financial aid

and would be able to afford to continue her education at Roxbury Community College. G.C. is

one of the students covered by the DTR Application.



                                                 15
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 16 of 19



       67.     As detailed above, N.A. and G.C. cannot continue their educations at

Massachusetts public colleges and universities because of the Department’s constructive denial

of the DTR Application and the borrower relief requested by the AGO. These borrowers cannot

afford to continue their educations at Massachusetts public colleges, which they would otherwise

attend if their loans were forgiven.

       68.     The loss of these students and others like them also harms Massachusetts by

depriving the State of the opportunity to hire these students through the Federal Work-Study

Program. 20 U.S.C. §§ 1087-51-58. Employers eligible under the Federal Work-Study Program

include, among others, Massachusetts public colleges and universities, as well as Massachusetts

state agencies. Id. § 1087-51(c). The program encourages students to participate in community-

service activities and engenders in students a sense of social responsibility and commitment to

community. 20 U.S.C. § 1087-51(a). Financial aid through the Federal Work-Study Program

mutually benefits both eligible students and eligible employers. Students benefit by earning

money to help with their educational expenses. Employers benefit by receiving a subsidy from

the federal government that, in most cases, covers more than 50% of the student’s wages. In

some cases, such as for reading or mathematics tutors, the federal share of wages can be as high

as 100%. Former Corinthian students that have defaulted on their federal student loans are

ineligible to participate in the Federal Work-Study Program. 20 U.S.C. § 1091(a)(3); 34 C.F.R. §

668.32(g). Massachusetts public colleges and universities, as well as Massachusetts state

agencies, are therefore unable to hire these students under the program.

       69.     Defendants’ actions have caused injury to the Commonwealth’s proprietary

interests. The Commonwealth is directly harmed when students are prevented from attending its

public education institutions such as community colleges and public universities because of their



                                                16
              Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 17 of 19



outstanding loan balances or because their loan status (e.g., borrowers currently in default)

prohibits them from receiving any additional federal funding. See 34 C.F.R. § 685.200(d).

                                       CAUSE OF ACTION

                                             COUNT 1

              Unlawful Refusal to Discharge Loans - Violation of the APA § 706(2)

        70.     Massachusetts repeats and re-alleges paragraphs 1 through 69 of the Complaint.

        71.     Defendants have violated the APA, 5 U.S.C. § 706(2), by rejecting the AGO’s

submission as establishing a borrower defense for each individual listed in Exhibit 4.

        72.     Pursuant to the APA, a court “shall [] hold unlawful and set aside agency action”

that is “arbitrary, capricious, and abuse of discretion, or otherwise not in accordance with law”

and “without observance of procedure required by law.” 5 U.S.C. § 706(2)(A), (D).

        73.     The AGO’s DTR Application validly invoked a borrower defense on behalf of

each individual listed in Exhibit 4.

        74.     A borrower defense is an objection to the legal enforceability of the underlying

debt.

        75.     At some point following the Department’s receipt of the AGO’s DTR

Application, the exact date of which is known to the Defendant, the Department determined that

it was not sufficient to establish a borrower defense for the individuals listed in Exhibit 4.

        76.     This determination is a final agency action rejecting the AGO’s DTR Application,

as augmented by additional information in the Department’s possession.

        77.     This final agency action is arbitrary, capricious, an abuse of discretion, otherwise

not in accordance with law, and was made without observance of procedure required by law.




                                                 17
             Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 18 of 19



       78.      As a result of this final agency action, the Department continues to assert the

validity of the loans of the individuals listed on Exhibit 4, including by reporting the debt as

owed to consumer reporting agencies, and taking actions to collect on the loans.

       79.      The Court should find unlawful and set aside the Department’s final agency

action rejecting the borrower defense application of the AGO on behalf of every individual listed

on Exhibit 4.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Commonwealth respectfully requests that this Court enter a judgment

in its favor and order the following relief:

       A.       Declare that the Department’s rejection of the AGO’s DTR Application is

                arbitrary and capricious and thus vacated;

       B.       Compel the Department to issue a non-arbitrary decision on the merits of the

                AGO’s DTR Application as to each individual listed in Exhibit 4, taking into

                account the AGO’s evidence and all other evidence in the Department’s

                possession, within 60 days of the Court’s Order;

       C.       Declare that the individuals listed in Exhibit 4 have established a defense to the

                repayment of their federal student loans;

       D.       Retain jurisdiction to ensure that the Department complies with the law as

                declared by the Court; and

       E.       Grant such further relief as may be just and proper.




                                                 18
           Case 1:19-cv-12177 Document 1 Filed 10/22/19 Page 19 of 19



Dated: October 22, 2019

                                     Respectfully submitted,

                                     COMMONWEALTH OF MASSACHUSETTS
                                     MAURA HEALEY
                                     MASSACHUSETTS ATTORNEY GENERAL

                                 By: /s/ Yael Shavit
                                     Yael Shavit (BBO# 695333)
                                     Diana Hooley (BBO# 685418)
                                     Assistant Attorneys General
                                     Office of the Massachusetts Attorney General
                                     One Ashburton Place
                                     Boston, MA 02108
                                     (617) 963-2197 (Shavit)
                                     (617) 963-2198 (Hooley)
                                     Yael.Shavit@mass.gov
                                     Diana.Hooley@mass.gov




                                       19
